665 S.E.2d 739 (2008)
CHARTER SCHOOL
v.
BOARD OF ED., et al.
No. 116P08.
Supreme Court of North Carolina.
August 26, 2008.
James G. Middlebrooks, Richard A. Vinroot, Charlotte, Justin D. Howard, Raleigh, Jill R. Wilson, Robert J. King, III, Elizabeth V. LaFollette, Greensboro, for Charlotte-Mecklenburg BOE, et al.
Ann L. Majestic, Raleigh, Lisa Lukasik, Allison B. Schafer, for School Boards Assoc.
The following order has been entered on the motion filed on the 10th day of June 2008 by Defendants to Supplement Petition for Discretionary Review (Lack of Subject Matter Jurisdiction):
"Motion Denied by order of the Court in conference this the 26th day of August 2008."